
	

114 SRES 255 ATS: Designating the week beginning September 14, 2015, as National Hispanic-Serving Institutions Week.
U.S. Senate
2015-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 255
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2015
			Mr. Menendez (for himself, Mr. Reid, Mr. Cornyn, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mrs. Boxer, Mr. Casey, Mr. Coons, Mr. Durbin, Mrs. Feinstein, Mrs. Gillibrand, Mr. Heinrich, Mr. Heller, Mr. Kaine, Mr. Markey, Mrs. Murray, Mr. Nelson, Mr. Peters, Mr. Rubio, Mr. Schumer, Mr. Udall, Mr. Warner, and Ms. Warren) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning September 14, 2015, as National Hispanic-Serving Institutions Week.
	
	
 Whereas Hispanic-Serving Institutions are degree-granting institutions that have a full-time equivalent undergraduate enrollment of at least 25 percent Hispanic students;
 Whereas Hispanic-Serving Institutions play an important role in educating many underprivileged students and helping those students attain their full potential through higher education;
 Whereas more than 400 Hispanic-Serving Institutions operate in the United States; Whereas Hispanic-Serving Institutions represent just 12 percent of all nonprofit institutions of higher education, yet serve nearly 60 percent of all Hispanic undergraduate students, enrolling more than 1,700,000 Hispanic undergraduate students in 2013;
 Whereas the number of emerging Hispanic-Serving Institutions, defined as institutions that do not yet meet the threshold of 25 percent Hispanic enrollment but serve a Hispanic student population of between 15 and 24 percent, grew to nearly 300 colleges and universities in 2013;
 Whereas Hispanic-Serving Institutions are located in 21 States and Puerto Rico, and emerging Hispanic-Serving Institutions are located in 29 States and Washington, DC;
 Whereas Hispanic-Serving Institutions are actively involved in stabilizing and improving the communities in which the institutions are located;
 Whereas celebrating the vast contributions of Hispanic-Serving Institutions to the United States strengthens the culture of the United States; and
 Whereas the achievements and goals of Hispanic-Serving Institutions deserve national recognition: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the achievements and goals of Hispanic-Serving Institutions across the United States;
 (2)designates the week beginning September 14, 2015, as National Hispanic-Serving Institutions Week; and
 (3)calls on the people of the United States and interested groups to observe the week with appropriate ceremonies, activities, and programs to demonstrate support for Hispanic-Serving Institutions.
			
